In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Orange County (DiBlasi, J.), entered May 9, 1995, which, upon a jury verdict in favor of the defendants Grimila, inter alia, dismissed the plaintiffs complaint insofar as asserted against them.
Ordered that the judgment is affirmed, with costs.
The plaintiff Kimberly Carter was injured when the motorcycle upon which she sat as a passenger passed on the right-hand side of a pickup truck driven by the defendant Robert P. Grimila, Jr., and owned by his father, the defendant Robert Grimila, as the truck was making a right-hand turn into a driveway.
In considering the plaintiffs motion to set aside the verdict in favor of the defendants Grimila as against the weight of the evidence, the standard to be applied was whether the evidence so preponderated in favor of the plaintiff that the verdict could not have been reached on any fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; Moffatt v Moffatt, 86 AD2d 864, affd 62 NY2d 875). A review of the evidence in this case demonstrates that a fair basis existed for the verdict in favor of the defendants Grimila and, therefore, the court properly denied the plaintiff’s motion. Miller, J. P., O’Brien, Sullivan and Florio, JJ., concur.